



WARNING

THIS IS AN APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH
    PROVIDES:

45(7)  The court may make an order,

(a) excluding a particular media representative
    from all or part of a hearing;

(b) excluding all media representatives from all
    or a part of a hearing; or

(c) prohibiting the publication of a report of the
    hearing or a specified part of the hearing,

where the court is of the opinion that the presence
    of the media representative or representatives or the publication of the
    report, as the case may be, would cause emotional harm to a child who is a
    witness at or a participant in the hearing or is the subject of the proceeding.

45(8)
No person shall publish or
    make public information that has the effect of identifying a child who is a
    witness at or a participant in a hearing or the subject of a proceeding, or the
    childs parent or foster parent or a member of the childs family.

45(9)
The court may make an order
    prohibiting the publication of information that has the effect of identifying a
    person charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: The Children's Aid Society of Ottawa v. A.C., 2016
    ONCA 512

DATE: 20160628

DOCKET: M46329 (M46276)

Rouleau, van Rensburg and Benotto JJ.A.

BETWEEN

The Childrens Aid Society of Ottawa

Applicant/

Respondent on Writ of
Habeas Corpus

(Respondent)

and

A.C., S.I., R.M.

Respondents/

Applicants for Writ of
Habeas Corpus

(Moving parties)

Glenn P. Bogue, for the moving parties

Pasquale Santini, for the respondent Childrens Aid
    Society of Ottawa

Andrew McKenna, for the respondent Dr. David McLean

Domenico Polla, for the Attorney General of Ontario on
    behalf of The Honourable Justice Mark P. Shelston

Heard: June 21, 2016

ENDORSEMENT

[1]

The moving parties seek to review the order of Simmons J.A., dated April
    1, 2016, dismissing their motion to expedite the hearing of two leave to appeal
    motions that were before this court. Those leave to appeal motions related to the
    following:

1.

a pending appeal before the Divisional Court of an order for Crown
    wardship with no access made by Shelston J. in October 2015; and

2.

two orders by Beaudoin J. quashing summonses to witness served on
    Shelston J. and Dr. McLean, arising out of a
Habeas Corpus
application
    purportedly launched by the moving parties in the Divisional Court in relation
    to the Crown wardship order.

[2]

In oral submissions, counsel for the moving parties candidly
    acknowledged that what they were seeking was a broad based order from this
    court on many of the moving parties concerns. Specifically, the moving parties
    maintain that, as Aboriginal people, pursuant to
Delgamuukw v. British
    Columbia
, [1997] 3 S.C.R. 1010, they have a right to have matters of
    concern to them brought forward in a court of equity. The proceedings they have
    brought, or are involved in, are being heard in courts that are applying the
Courts
    of Justice Act
, R.S.O. 1990, c. C.43, whereas they should be heard by a chancellor
    sitting in a court of equity in which common law and statutes do not apply.

[3]

In the moving parties submission, this ability to be heard in a court
    of equity before a yet to be appointed chancellor would respect the rights of
    the Aboriginals who could then rely on and apply Aboriginal law. In their
    submission, Aboriginal law has equal value to any laws passed by the province
    of Ontario.

[4]

Applied to the proceedings to which their motion relates, the moving
    parties maintain that the Childrens Aid Society and the province of Ontario
    had no authority to apprehend children of Aboriginal or Métis origin, including
    the children related to the moving parties, and this court should enjoin the
    Childrens Aid Society from carrying out apprehensions and declare the
Child
    and Family Services Act
, R.S.O. 1990, c. C.11, inoperative as regards such
    children.

[5]

To assist in bringing about an expeditious determination of the various proceedings
    in which they are involved, the moving parties seek an order consolidating a
    series of matters now pending before various courts, including claims and child
    protection matters, into one hearing in this court.

[6]

As to the merits of the review motion, the moving parties maintain that
    Simmons J.A. erred in not recognizing that the court had no power to make rules
    on Aboriginal people and had no jurisdiction over their children as they are a
    sovereign people.

[7]

We see no basis to interfere with Simmons J.A.s order. As we explained
    to the moving parties, the only issue properly before the panel was a review of
    Simmons J.A.s procedural ruling. She properly determined that none of the
    matters in the leave to appeal motions that underlay the moving parties motion
    were properly before this court. We agree with her determination that the
    Supreme Court of Canadas decision in
Delgamuukw
does not stand for
    the broad proposition advanced by the moving parties.

[8]

Accordingly, the motion to review the order of Justice Simmons is
    dismissed.

[9]

The respondents, being successful on the motion, are entitled to their
    costs. Costs are awarded inclusive of disbursements and applicable taxes, fixed
    in the amounts of $4,500 to the Childrens Aid Society, $1,200 to Dr. McLean,
    and $1,200 to Justice Shelston.

Paul Rouleau J.A.

K. van Rensburg J.A.

M.L. Benotto J.A.


